USCA11 Case: 20-14744      Date Filed: 12/15/2021   Page: 1 of 3




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-14744
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
ELGIN BURNEY, JR.,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
           D.C. Docket No. 8:17-cr-00608-SCB-AAS-1
                   ____________________
USCA11 Case: 20-14744        Date Filed: 12/15/2021    Page: 2 of 3




2                      Opinion of the Court                20-14744


Before JORDAN, NEWSOM, and GRANT, Circuit Judges.
PER CURIAM:
       Elgin Burney pleaded guilty to possession of a firearm and
ammunition by a convicted felon in 2018. The district court sen-
tenced Burney to 180 months of imprisonment—a sentence that he
is currently serving. About a year ago, Burney filed a motion for
compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). He ar-
gued that compassionate release was justified because of his “ex-
tensive rehabilitation” and the high risk of his contracting COVID-
19 while in prison. The district court rejected Burney’s motion,
finding that he failed to present an extraordinary and compelling
reason warranting compassionate release. The court further con-
cluded that the 18 U.S.C. § 3553(a) sentencing factors also weighed
against granting Burney’s motion and that he would pose a “danger
to the community” if released. Burney now appeals.
       We review a district court’s denial of a § 3582(c)(1)(A) mo-
tion for abuse of discretion. United States v. Harris, 989 F.3d 908,
911 (11th Cir. 2021). In ruling on a motion for compassionate re-
lease, a district court must determine whether the movant has of-
fered “extraordinary and compelling reasons” for release and con-
sider the policy statement outlined in § 1B1.13 of the federal sen-
tencing guidelines along with “all applicable § 3553(a) factors.”
United States v. Cook, 998 F.3d 1180, 1184 (11th Cir. 2021) (quota-
tion omitted).
USCA11 Case: 20-14744        Date Filed: 12/15/2021    Page: 3 of 3




20-14744               Opinion of the Court                       3

       Because Burney is seeking reversal of a judgment “based on
multiple, independent grounds,” he must “convince us that every
stated ground for the judgment against him is incorrect.” United
States v. Maher, 955 F.3d 880, 885 (11th Cir. 2020) (quotation omit-
ted). He has failed to do so here. Burney argues that the district
court wrongly determined that his medical condition and circum-
stances did not rise to the level of an extraordinary and compelling
reason for release. But he says nothing about the court’s separate
and independent finding that the § 3553(a) sentencing factors—in-
cluding “the nature and circumstances of Defendant’s offense of
conviction and his criminal history”—also justified denying the
motion. That undisputed determination would bar compassionate
release even if we agreed that Burney had produced an extraordi-
nary and compelling reason before the district court. See United
States v. Tinker, 14 F.4th 1234, 1237–38 (11th Cir. 2021).
     We therefore AFFIRM the district court’s order denying
Burney’s motion for compassionate release.